| xSHORTESS, Judge,
concurring.
The issue in this case, as I see it, is whether plaintiffs have shown any viable theory of tort liability so as to preclude summary judgment. Ruth Witek died as a result of a grand mal seizure caused by her epilepsy. Plaintiffs produced no evidence in opposition to the motion for summary judgment to support either a negligence action or an intentional tort action. The simple fact that Witek’s life ended when her heart stopped does not, alone, support a claim for heart-related or perivascular injury under Hunt v. Womack, Inc. I concur in the majority’s affirmance of the dismissal of plaintiffs’ suit by summary judgment.